      Case: 1:18-cv-06644 Document #: 24 Filed: 12/07/18 Page 1 of 5 PageID #:62




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

JON ARNOLD, individually and on behalf          )
of a class of persons similarly situated,       )
                                                )    Case No. 1:18-cv-06644
                      Plaintiffs,               )
                                                )    Hon. Sara L. Ellis
               v.                               )    United States District Judge
                                                )
JP MORGAN CHASE BANK, N.A. AND                  )
EARLY WARNING SERVICES, LLC,                    )
                                                )
                      Defendants.               )


               DEFENDANT JPMORGAN CHASE BANK, N.A.’S
    MOTION TO STAY FURTHER PROCEEDINGS AND COMPEL ARBITRATION


       Defendant JPMorgan Chase Bank, N.A. (“Chase”) hereby moves to compel arbitration of

Plaintiff’s claims and stay this action pursuant to Federal Rule of Civil Procedure 12(b)(3)1 and

the Federal Arbitration Act (“FAA”), 9 U.S.C. § 1 et seq. In support of this Motion, Chase states

as follows:

       1.      Plaintiff Jon Arnold (“Plaintiff”) filed this putative class action lawsuit against

Chase asserting claims under the Illinois Consumer Fraud and Deceptive Business Practices Act,

815 ILCS § 505/1 et seq. (“ICFA”), and the Electronic Funds Transfer Act, 15 U.S.C. § 1693

(“EFTA”), and for unjust enrichment. In the complaint, Plaintiff claims that he is a customer of

Chase and that Chase allegedly failed to properly process a payment from his checking account

in October 2016 and then failed to take corrective measures or provide information about the

payment after Plaintiff brought the transaction to Chase’s attention. (Compl. ¶¶ 1, 8, 18-36.)


1
 “An arbitration clause is a type of forum-selection clause…. Motions to compel arbitration thus
concern venue and are brought properly under Federal Rule of Civil Procedure 12(b)(3), not
12(b)(1).” Grasty v. Colo. Tech. Univ., 599 Fed. Appx. 596, 597 (7th Cir. 2015).
     Case: 1:18-cv-06644 Document #: 24 Filed: 12/07/18 Page 2 of 5 PageID #:63




           2.     Plaintiff is subject to a binding and enforceable written arbitration agreement

between Plaintiff and Chase (“Arbitration Agreement”) that requires Plaintiff to arbitrate his

disputes on an individual basis, including the claims asserted in his complaint. Under the

Arbitration Agreement, Plaintiff agreed, among other things that:

           You and we agree that upon the election of either of us, any dispute relating in
           any way to your account or transactions will be resolved by binding arbitration as
           discussed below, and not through litigation in any court (except for matters in
           small claims court).

           This arbitration agreement is entered into pursuant to the Federal Arbitration Act,
           9 U.S.C. §§ 1-16 (“FAA”).

(Chase’s Mem. Ex. 1 (Deck Dec.) at p. 338 (Ex. J, p. 15).)

           3.     The Arbitration Agreement broadly covers all claims concerning Plaintiff’s

account, any transactions Plaintiff made using his account, and the relationship between the

parties:

           Claims or disputes between you and us about your deposit account, transactions
           involving your deposit account, safe deposit box, and any related service with us
           are subject to arbitration. Any claims or disputes arising from or relating to this
           agreement, any prior account agreement between us, or the advertising, the
           application for, or the approval or establishment of your account are also
           included. Claims are subject to arbitration, regardless of what theory they are
           based on or whether they seek legal or equitable remedies. Arbitration applies to
           any and all such claims or disputes, whether they arose in the past, may currently
           exist, or may arise in the future. All such claims or disputes are referred to in this
           agreement as “Claims.”

(Id. at p. 339 (Ex. J, p. 16).)

           4.     The Arbitration Agreement also includes language requiring Plaintiff’s claims to

be resolved via arbitration on an individual basis:

           Claims in arbitration will proceed on an individual basis, on behalf of the named
           parties only. YOU AND WE AGREE NOT TO:

                1) SEEK TO PROCEED ON ANY CLAIM IN ARBITRATION AS A
                   CLASS CLAIM OR CLASS ACTION OR OTHER COMPARABLE
                   REPRESENTATIVE PROCEEDING;


                                                     2
     Case: 1:18-cv-06644 Document #: 24 Filed: 12/07/18 Page 3 of 5 PageID #:64




              2) SEEK TO CONSOLIDATE IN ARBITRATION ANY CLAIMS
                 INVOLVING SEPARATE CLAIMANTS (EXCEPT FOR CLAIMANTS
                 WHO ARE ON THE SAME ACCOUNT), UNLESS ALL PARTIES
                 AGREE;
              3) BE PART OF, OR BE REPRESENTED IN, ANY CLASS ACTION OR
                 OTHER REPRESENTATIVE ACTION BROUGHT BY ANYONE
                 ELSE; NOR
              4) SEEK ANY AWARD OR REMEDY IN ARBITRATION AGAINST OR
                 ON BEHALF OF ANYONE WHO IS NOT A NAMED PARTY TO THE
                 ARBITRATION.

(Id. (emphasis in original).)

         5.     Plaintiff did not opt out of the Arbitration Agreement as was his option under the

Deposit Account Agreement and therefore he agreed to arbitration. (Id. at p. 338 (Ex. J, p. 15);

Chase Mem. Ex. 3 (Sergi Dec.).) Plaintiff also continued to maintain his Chase checking account

and use Chase’s banking services at all relevant times and remained a Chase customer through

the date that he filed his complaint.2

         6.     Counsel for Chase has conferred with counsel for Plaintiff concerning the subject

matter of Chase’s Motion, but the parties have not reached agreement on the relief that Chase

seeks.

         7.     In support of its Motion, Chase relies on Plaintiff’s complaint and Chase’s

Memorandum in Support of Its Motion to Stay Further Proceedings and Compel Arbitration,



2
  The 2012 Deposit Account Agreement and every subsequent amendment provided as follows:
“We may change the terms of this agreement … at any time. We will tell you about changes at
least 30 calendar days in advance…By maintaining your account after the effective date of any
change, you agree to the change.” (Chase Mem. Ex. 1 (Deck Dec.) at p. 35 (Ex. A, DAA p. 22);
id. at p. 78 (Ex. B, p. 15); id. at p. 116 (Ex. C, p. 16); id. at p. 148 (Ex. D, p. 14); id. at p. 181
(Ex. E, p. 14); id. at p. 213 (Ex. F, p. 14); id. at p. 244 (Ex. G, p. 14); id. at p. 275 (Ex. H, p. 14);
id. at p. 306 (Ex. I, p. 14); id. at p. 337 (Ex. J, p. 14.).) Each amendment includes the same
Arbitration Agreement and express requirement to arbitrate individually. (See Chase Mem. Ex. 1
(Deck Dec.) at p. 37-39 (Ex. A, DAA p. 24-26); id. at p. 80-81 (Ex. B, p. 17-18); id. at p. 117-
119 (Ex. C, p. 17-19); id. at p. 150-151 (Ex. D, p. 16-17); id. at p. 183-184 (Ex. E, p. 16-17); id.
at p. 214-216 (Ex. F, p. 15-17); id. at p. 245-247 (Ex. G, p. 15-17); id. at p. 276-278 (Ex. H, p.
15-17); id. at p. 307-309 (Ex. I, p. 15-17); id. at p. 338-340 (Ex. J, p. 15-17.).


                                                   3
     Case: 1:18-cv-06644 Document #: 24 Filed: 12/07/18 Page 4 of 5 PageID #:65




including the related declarations and exhibits attached thereto, all of which are being filed

contemporaneously herewith and are incorporated herein by reference.

       WHEREFORE, for the foregoing reasons, and the reasons explained in Chase’s

Memorandum of Law, Chase respectfully requests that this Court grant Chase’s Motion in its

entirety and compel Plaintiff to arbitrate his claims on an individual basis, stay the present

proceedings, and grant such other relief that is proper and just.



      Dated: December 7, 2018                         Respectfully submitted,

                                                      /s/ Paul J. Ferak
                                                      Paul J. Ferak (ARDC No. 6272208)
                                                      Michael R. Cedillos (ARDC No. 6296052)
                                                      Christopher A. Mair (ARDC No. 6324283)
                                                      Greenberg Traurig, LLP
                                                      77 W. Wacker Drive, Suite 3100
                                                      Chicago, Illinois 60601
                                                      Tel: (312) 456-8400

                                                      Attorneys for JPMorgan Chase Bank, N.A.




                                                  4
     Case: 1:18-cv-06644 Document #: 24 Filed: 12/07/18 Page 5 of 5 PageID #:66




                              CERTIFICATE OF SERVICE

       I hereby certify that on December 7, 2018, a true copy of the foregoing was served by
this Court’s ECF system on all counsel of record.

                                                 /s/ Paul J. Ferak




                                             5
